ACCEPTED
                                                                              03-14-00731-CV
                                                                                      4270980
                                                                     THIRD COURT OF APPEALS
                                                                               AUSTIN, TEXAS
                                                                         2/25/2015 8:32:27 AM
                                                                             JEFFREY D. KYLE
                                                                                        CLERK




                                                          FILED IN
                       IN THE            3rd COURT OF APPEALS
                                             AUSTIN, TEXAS
                 COURT OF APPEALS
                                         2/25/2015 8:32:27 AM
         THIRD DISTRICT OF TEXAS AT AUSTIN
                                                       JEFFREY D. KYLE
                                                            Clerk


                     NO. 03-14-00731-CV



                JUANA MENDEZ VALDEZ
             ET VIR JUAN VALDEZ, Appellants

                              V.

          MELODY MUELLER MOERBE, Appellee


   UNOPPOSED MOTION FOR EXTENSION OF TIME

               TO FILE APPELLEE’S BRIEF



On Appeal from the 155th District Court of Fayette County, Texas
              Trial Court Cause No. 2013V-052
TO THE HONORABLE COURT:

      NOW COMES Appellee, MELODY MUELLER MOERBE, through her

counsel of record, and makes this Unopposed Motion for Extension of Time to File

Appellee’s Brief.

      For cause, Appellee would show unto the Court as follows:

                                          I.

      Appellee requests a thirty (30) day extension of time to file Appellee’s Brief.

                                         II.

      Appellants’ attorney in charge, O.F. JONES III, has agreed to Appellee’s

request for an extension.

                                         III.

      Appellee’s attorney, MICHAEL T. TREFNY, is in the process of preparing

Appellee’s Brief. Due to a busy schedule and the significant undertaking of this

brief, Appellee seeks additional time to research and prepare the Brief of Appellee.

This request is not made for delay but so that justice may be done in this case.
                                      Respectfully submitted,
                                      GATES, STEIN, GILLESPIE &
                                      TREFNY


                                      By     /s/     Michael T. Trefny
                                      MICHAEL T. TREFNY
                                      SBN 20207650
                                      P. O. Box 458
                                      415 Spring Street
                                      Columbus, Texas 78934
                                      Telephone: (979) 732-2301
                                      Facsimile: (979) 732-2303
                                      Email: mtrefny@gsgtlawfirm.com

                                      ATTORNEYS FOR APPELLEE,
                                      MELODY MUELLER MOERBE

                      CERTIFICATE OF CONFERENCE

      The undersigned attorney represents that he has conferred with the attorney
for Appellants, O.F. JONES III, via email, and he is not opposed to the relief
requested.

                                             /s/  Michael T. Trefny
                                             MICHAEL T. TREFNY


                         CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has
been served on Appellants, pursuant to the Texas Rules of Appellate Procedure on
this 25th day of February, 2015, as follows:

      E-filing through Pro-Doc, on O.F. JONES III, at ofjones360@gmail.com;
and via first class mail at P.O. Drawer E, Victoria, Texas 77902.

                                             /s/  Michael T. Trefny
                                             MICHAEL T. TREFNY